Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain polyvinyl chloride, exported from Italy in 1955, 1956, and 1957, and entered at the port of Providence, R.I.
Stipulated facts, upon which these appeals are before me, establish that the proper basis for appraisement of the merchandise is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and that such statutory value therefor, during the periods involved herein, is as follows:
January 1,1955-June 30,1955-$0.25 per pound (U.S.)
July 1, 1955-December 31, 1955-$0.2115 per pound (U.S.)
All of 1956_$0.19 per pound (U.S.)
All of 1957_$0.1825 per pound (U.S.)
*508All of the above prices are less the items invoiced as consular fee, inland freight, insurance, and freight to Boston in each case.
Judgment will be rendered accordingly.